PER CURIAM.
Michael K. Townshend was charged by information with one count of racketeering1 (count 1), ten counts of criminal use of personal identification information2 (counts 2-11), and six counts of grand theft3 (counts 12-17). Mr. Townshend was found guilty on all counts, except count 14. He now appeals. Having carefully considered the record, we affirm in all respects except as to counts 10 and 15. As to those counts, we reverse and remand with directions that those convictions be vacated.
To prove fraudulent use of personal identification information, the State must show that the defendant: “(1) willfully and fraudulently [used or possessed] with intent to fraudulently use; (2) another person’s personal identification information; and (3) without that person’s authorization or prior consent.” Sibley v. State, 955 So.2d 1222, 1226 (Fla. 5th DCA 2007); see § 817.568(2)(a), Fla. Stat. (2003). With respect to count 10, the State failed to prove that the alleged victim had not authorized Mr. Townshend to use his personal information. Accordingly, this conviction must be vacated. As to count 15, grand theft, the State failed to present any evidence that Mr. Townshend passed a fraudulently written check, thereby obtaining goods from an office supply store. Consequently, this conviction must be vacated as well.
In all other respects, the convictions are affirmed.
AFFIRMED in part, REVERSED in part, and REMANDED.
PLEUS, ORFINGER and EVANDER, JJ., concur.

. § 895.03(3), Fla. Stat. (2003).


. § 817.568(2)(a), Fla. Stat. (2003).


.§ 812.014(2)(c)l., Fla. Stat. (2003).